The conviction is for negligent homicide; penalty assessed at a fine of fifty dollars.
The record contains no such notice of appeal as will confer jurisdiction upon this court to consider the appeal. Art. 827, C. C. P., requires that the notice of appeal be entered of record. The transcript shows a docket entry of a notice of appeal but it is not shown that this was ever entered upon the minutes of the court. The decisions are to the effect that the docket entry of notice of appeal, not carried into the minutes of the court, is insufficient notice of appeal to vest the appellate court with jurisdiction. See Casey v. State,  32 S.W.2d 461; Bagley v. State, 70 S.W.2d 177; Carre v. State,75 S.W.2d 256.
Upon the record before us, the appeal is dismissed.
Dismissed. *Page 29